Name: Commission Implementing Regulation (EU) No 1071/2014 of 10 October 2014 on exceptional support measures for the eggs and poultrymeat sectors in Italy
 Type: Implementing Regulation
 Subject Matter: animal product;  EU finance;  financing and investment;  agricultural activity;  Europe;  economic policy;  free movement of capital;  trade policy;  agricultural policy
 Date Published: nan

 11.10.2014 EN Official Journal of the European Union L 295/51 COMMISSION IMPLEMENTING REGULATION (EU) No 1071/2014 of 10 October 2014 on exceptional support measures for the eggs and poultrymeat sectors in Italy THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 220(1)(a) thereof, Whereas: (1) Between 14 August and 5 September 2013 highly pathogenic avian influenza of subtype H7N7 was confirmed and notified by Italy. The outbreak of that disease was confirmed in three industrial holdings of laying hens, one industrial holding of laying pullets, one industrial holding of turkeys and one rural farm of roosters. (2) Italy has immediately and efficiently taken all the necessary measures required in accordance with Council Directive 2005/94/EC (2). In particular, the Italian authorities have established protection, surveillance and further restricted zones and taken control, monitoring and preventive measures pursuant to Commission Implementing Decisions 2013/439/EU (3) and 2013/443/EU (4). By doing so, they were able to rapidly eradicate the threat. Additional Union and related national control measures, including provisions for restocking holdings and laboratory testing following the eradication of the outbreaks, were applicable until 30 June 2014. (3) On 2 September 2013 the Italian authorities informed the Commission that the restrictive sanitary measures applied to contain and eradicate the spread of the virus affected certain operators and that those operators suffered income losses not eligible for Union financial contribution under Regulation (EU) No 652/2014 of the European Parliament and of the Council (5). (4) On 4 February 2014 the Commission received a formal request from the Italian authorities for part-financing of certain exceptional support measures pursuant to Article 220(3) of Regulation (EU) No 1308/2013. (5) As a result of the preventive measures difficulties occurred in the transport and marketing of hatching eggs and day-old chicks. Hong Kong, the Philippines, Saudi Arabia and the United Arab Emirates banned imports of poultry from Italy. In addition, movement restrictions caused further indirect losses due to the necessary destruction or processing of hatching eggs. (6) In accordance with Article 220(5) of Regulation (EU) No 1308/2013 the Union part-financing is equivalent to 50 % of the expenditure borne by Italy for the exceptional support measures. The maximum quantities eligible for financing in respect of each exceptional market support measure should be fixed by the Commission after scrutinising the request received from Italy. (7) To avoid any risk of overcompensation, a flat rate amount of part-financing should be fixed at an appropriate level for each product. When fixing the maximum level of Union part-financing, several elements should be taken into account. In particular, since hatching eggs of the species Gallus domesticus are the only ones allowed to be processed into food products, the Union part-financing for them should be lower for the processed eggs than for the destruction of all other hatching eggs. (8) Furthermore, table eggs of the species of Gallus domesticus, originally intended for the final consumers, were processed into pasteurised egg products due to the restrictions imposed to the destination holdings located either in the surveillance zones or in the further restricted zones. (9) In addition there were financial losses resulting from the destruction of hatching eggs or chicks, the early partial slaughter of breeding flocks, the earlier slaughter of broilers, the reduction of incubation of hatching eggs due to the temporary fall in production imposed as preventive biosecurity measure and the consequent impossibility to place the chicks, as well as the slaughter of ready-to-lay pullets. (10) The species affected by those measures are layers and broilers of the species Gallus domesticus, turkeys, guinea fowls and ducks. (11) The biosecurity fall following the outbreaks caused important losses for the operators, which should be compensated. (12) To avoid any risk of double funding, losses suffered should not have been compensated by State aid or insurances and the Union part-financing under this Regulation should be limited to eligible products for which no Union financial contribution has been received under Regulation (EU) No 652/2014. (13) The extent and duration of the exceptional support measures provided for in this Regulation should be limited to what is strictly necessary to support the market concerned. (14) For the sake of a sound budgetary management of the measures, payments should be made by Italy to the beneficiary by 30 September 2015 at the latest. (15) In order to ensure the eligibility and the correctness of the payments, the Italian authorities should carry out ex-ante checks. (16) To allow the Union to perform its financial control, the Italian authorities should communicate to the Commission the clearance of the payments. (17) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The Union shall provide part-financing equivalent to 50 % of the expenditure to be borne by Italy to support the market of eggs and poultrymeat seriously affected by the outbreak of highly pathogenic avian influenza of subtype H7N7 which were detected and notified by Italy between 14 August and 5 September 2013 and for which Union and national restrictive measures were applicable until 30 June 2014. Expenditure shall only be eligible for Union part-financing if it has been paid by Italy to the beneficiary by 30 September 2015. The maximum level of Union part-financing shall be as follows: (a) for the destruction of hatching eggs falling within CN code 0407 11 00, it shall be a flat rate of EUR 0,13824 per hatching egg of laying hens for a maximum of 38 016 pieces; (b) for the processing of hatching eggs falling within CN code 0407 11 00, it shall be a flat rate of EUR 0,1106 per hatching egg for a maximum of 4 687 600 pieces of hatching eggs of layers and for a maximum of 28 450 pieces of hatching eggs of broilers; (c) for the processing of eggs in shell for human consumption falling within CN code 0407 11 00, it shall be a flat rate of EUR 0,0136 per egg for a maximum of 1 703 520 pieces; (d) for the reduction of incubation of hatching eggs of layers, it shall be a flat rate of EUR 0,01672 per hatching egg of CN code 0407 11 00 for a maximum of 549 720 pieces; (e) for the culling and disposal of chicks falling within CN code 0105, it shall be a flat rate of: (i) EUR 0,140959 per chick of broilers for a maximum of 171 920 heads; (ii) EUR 0,162354 per chick of roosters for a maximum of 436 247 heads; (iii) EUR 0,248 per chick of layers for a maximum of 62 800 heads; (iv) EUR 0,780307 per chick of turkeys for a maximum of 40 500 heads; (f) for the early slaughter of flocks of broiler, broiler breeding flocks, turkey parent flocks and broiler grandparent flocks, it shall be a flat rate of: (i) EUR 0,86 per broiler for a maximum of 19 200 heads; (ii) EUR 2,94912 per breeding broiler for a maximum of 14 500 heads; (iii) EUR 2,94912 per broiler grandparent for a maximum of 4 485 heads; (iv) EUR 13,824 per turkey parent for a maximum of 19 004 heads; (g) for the temporary biosecurity fall in production, it shall be a flat rate of: (i) EUR 0,423936 per m2 per week for broilers for a maximum of 286 597 m2 for a maximum amount of EUR 521 040,69 (ii) EUR 0,3779 per m2 per week for turkeys for a maximum of 271 759 m2 for a maximum amount of EUR 603 604,35; (iii) EUR 0,12 per m2 per week for barn pullets for a maximum of 438 930 m2 for a maximum amount of EUR 310 937,64; (iv) EUR 0,096 per m2 per week for cage pullets for a maximum of 370 000 m2 for a maximum amount of EUR 355 200; (v) EUR 0,3779 per m2 per week for guinea fowls for a maximum of 2 440 m2 for a maximum amount of EUR 5 161,20; (vi) EUR 0,5714 per m2 per week for ducks for a maximum of 570 m2 for a maximum amount of EUR 2 605,55; (vii) EUR 0,3041 per m2 per week for rural layers for a maximum of 7 000 m2 for a maximum amount of EUR 17 031,17; (viii) EUR 0,04 per barn layer chick per week for a maximum of 326 450 chicks for a maximum amount of EUR 81 743,18; (ix) EUR 0,032 per cage layer chick per week for a maximum of 100 000 chicks for a maximum amount of EUR 14 176; (x) EUR 0,092 per cage layer per week for a maximum of 649 440 heads for a maximum amount of EUR 2 415 631,05; (xi) EUR 0,116 per barn layer per week for a maximum of 1 067 300 heads for a maximum amount of EUR 3 219 212,86 (xii) EUR 0,124 per free range layer per week for a maximum of 59 160 heads for a maximum amount of EUR 13 644,66; (xiii) EUR 0,144 per organic layer per week for a maximum of 124 500 heads for a maximum amount of EUR 167 924,16. Article 2 The Union part-financing under this Regulation shall be limited to products not compensated by State aid or insurances and for which no Union financial contribution has been received under Regulation (EU) No 652/2014. Article 3 Before making any payments, Italy shall carry out exhaustive administrative and physical checks to ensure compliance with this Regulation. In particular, the Italian authorities shall: (a) verify the eligibility of the beneficiary submitting the request for support; (b) verify the eligibility of the eggs and animals for which a request for support has been submitted; (c) verify the quantities of eggs and animals eligible for support; (d) verify for each eligible operator the actual production surface concerned by the biosecurity fall in production and the duration thereof. Article 4 The Italian authorities shall communicate to the Commission the clearance of payments. Article 5 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 671. (2) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (3) Commission Implementing Decision 2013/439/EU of 19 August 2013 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H7N7 in Italy (OJ L 222, 21.8.2013, p. 10). (4) Commission Implementing Decision 2013/443/EU of 27 August 2013 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H7N7 in Italy including the establishment of further restricted zones and repealing Implementing Decision 2013/439/EU (OJ L 230, 29.8.2013, p. 20). (5) Regulation (EU) No 652/2014 of the European Parliament and of the Council of 15 May 2014 laying down provisions for the management of expenditure relating to the food chain, animal health and animal welfare, and relating to plant health and plant reproductive material, amending Council Directives 98/56/EC, 2000/29/EC and 2008/90/EC, Regulations (EC) No 178/2002, (EC) No 882/2004 and (EC) No 396/2005 of the European Parliament and of the Council, Directive 2009/128/EC of the European Parliament and of the Council and Regulation (EC) No 1107/2009 of the European Parliament and of the Council and repealing Council Decisions 66/399/EEC, 76/894/EEC and 2009/470/EC (OJ L 189, 27.6.2014, p. 1).